DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 16-18 and 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-5, 16-18 and 22-24, in the claims the phrase “information about each segment” (claims 3, 5, 16, 18, 22 and 24) or “information about the each segment” (claims 4, 17 and 23) is unclear because the term “each segment” or “each the segment” lacks antecedent basis in each of the claims. While it would appear that each “segment” is meant to refer to each link of the link model, this is not entirely clear because two different words are used and the word “segment” can have many different somewhat general meanings that do not necessarily have to have anything to do with a link model, or that do not necessarily have to refer precisely to one link of the link model.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-18 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawai (US 2006/0197485).

Regarding claim 1, Kawai discloses a walking state measurement device comprising: at least one memory storing a set of instructions (see par. 0062, RAM, ROM, etc. in processing unit 16); and at least one processor (Id., CPU in processing unit 16) configured to execute the set of instructions to: estimate a floor reaction force by use of at least either of motion data and lower limb vertical load data of a walker (see par. 0077, floor reaction force estimating means 39 estimates floor reaction force using acceleration of a walker center of gravity and multiple other motion data; see also Fig. 3, showing all the various motion data used by means 39), and outputting the floor reaction force as floor reaction force data (see par. 0077, floor reaction force data is outputted to be used by joint moment estimating means 40; see also Fig. 3, showing flow of data in processing unit); and calculate a walking state of the walker by use of at least either of the motion data and the floor reaction force data (see par. 0126, joint 

Regarding claim 2, Kawai discloses that the at least one processor is configured to output a result of calculating at least either of joint torque and muscle tension, based on inverse dynamic calculation, as the walking state of the walker (see par. 0126, joint moments are calculated as the walking state by means 40 in processing unit 16, based on inverse dynamics model).

Regarding claim 3, Kawai discloses that the at least one processor is configured to use, as the motion data, attitude information about each segment when a body of the walker is considered as a rigid body link model (see par. 0074, motion data used to estimate floor reaction force includes data from ankle position calculating means 32 which uses inclination angles of each body segment in a link model; see also par. 0092 and Fig. 4, showing rigid link model).

Regarding claim 4, Kawai discloses that the at least one processor is configured to use, as the motion data, attitude information about at least one of a thigh region and a lower leg region of the walker in attitude information about the each segment when a body of the walker is considered a rigid body link model (see par. 0074, ankle position calculating means 32 which is part of the motion data used by floor reaction force estimation, calculates and uses 

Regarding claim 5, Kawai discloses that the at least on processor is configured to use, as the motion data, at least either of acceleration and angular velocity of each segment when a body of the walker is considered as a rigid body link model (see Fig. 4 showing link model; see Fig. 3 showing various motion data used in estimating floor reaction force by means 39, which includes acceleration sensor data of waist and chest segments, gyro sensor angular velocity data of chest and waist segments).


Regarding claim 14, Kawai discloses a walking state measurement method comprising: estimating a floor reaction force by use of at least either of motion data and lower limb vertical load data of a walker (see par. 0077, floor reaction force estimating means 39 estimates floor reaction force using acceleration of a walker center of gravity and multiple other motion data; see also Fig. 3, showing all the various motion data used by means 39), and outputting the floor reaction force as floor reaction force data (see par. 0077, floor reaction force data is outputted to be used by joint moment estimating means 40; see also Fig. 3, showing flow of data in processing unit); and calculating a walking state of the walker by use of at least either of the motion data and the floor reaction force data (see par. 0126, joint moments calculated can be considered a walking state of a walker), and outputting the walking state (see pars. 0140-0141, moments at joints which are the walking state are used for controlling an apparatus, which necessarily requires that the data is outputted in some manner).

Regarding claim 15, Kawai discloses outputting a result of calculating at least either of joint torque and muscle tension, based on inverse dynamic calculation, as the walking state of the walker (see par. 0126, joint moments are calculated as the walking state by means 40 in processing unit 16, based on inverse dynamics model).

Regarding claim 16, Kawai discloses using, as the motion data, attitude information about each segment when a body of the walker is considered as a rigid body link model (see par. 0074, motion data used to estimate floor reaction force includes data from ankle position calculating means 32 which uses inclination angles of each body segment in a link model; see also par. 0092 and Fig. 4, describing and showing rigid link model).

Regarding claim 17, Kawai discloses using, as the motion data, attitude information about at least one of a thigh region and a lower leg region of the walker in attitude information about the each segment when a body of the walker is considered a rigid body link model (see par. 0074, ankle position calculating means 32 which is part of the motion data used by floor reaction force estimation, calculates and uses inclination angles of thighs 9 and lower legs 11 in a link model; see also Fig. 4, showing rigid link model).

Regarding claim 18, Kawai discloses using, as the motion data, at least either of acceleration and angular velocity of each segment when a body of the walker is considered as a rigid body link model (see Fig. 4 showing link model; see Fig. 3 showing various motion data used in estimating floor reaction force by means 39, which includes acceleration sensor data of waist and chest segments, gyro sensor angular velocity data of chest and waist segments).


Regarding claim 20, Kawai discloses a non-transitory computer readable storage medium for storing a walking state measurement program causing a computer to execute walking state measurement processing (see par. 0062, processing unit 16 with RAM, ROM, etc.) including: floor reaction force estimation processing of estimating a floor reaction force by use of at least either of motion data and lower limb vertical load data of a walker (see par. 0077, floor reaction force estimating means 39 estimates floor reaction force using acceleration of a walker center of gravity and multiple other motion data; see also Fig. 3, showing all the various motion data used by means 39), and outputting the floor reaction force as floor reaction force data (see par. 0077, floor reaction force data is outputted to be used by joint moment estimating means 40; see also Fig. 3, showing flow of data in processing unit); and walking state calculation processing of calculating a walking state of the walker by use of at least either of the motion data and the floor reaction force data (see par. 0126, joint moments calculated can be considered a walking state of a walker), and outputting the walking state (see pars. 0140-0141, moments at joints which are the walking state are used for controlling an apparatus, which necessarily requires that the data is outputted in some manner).

Regarding claim 21, Kawai discloses that the walking state calculation processing outputs a result of calculating at least either of joint torque and muscle tension, based on inverse dynamic calculation, as the walking state of the walker (see par. 0126, joint moments are calculated as the walking state by means 40 in processing unit 16, based on inverse dynamics model).

Regarding claim 22, Kawai discloses that the floor reaction force estimation processing (in means 39) uses, as the motion data, attitude information about each segment when a body of the walker is considered as a rigid body link model (see par. 0074, motion data used to estimate floor reaction force includes data from ankle position calculating means 32 which uses inclination angles of each body segment in a link model; see also par. 0092 and Fig. 4, describing and showing rigid link model).

Regarding claim 23, Kawai discloses that the floor reaction force estimation processing uses, as the motion data, attitude information about at least one of a thigh region and a lower leg region of the walker in attitude information about the each segment when a body of the walker is considered as a rigid body link model (see par. 0074, ankle position calculating means 32 which is part of the motion data used by floor reaction force estimation, calculates and uses inclination angles of thighs 9 and lower legs 11 in a link model; see also Fig. 4, showing rigid link model).

Regarding claim 24, Kawai discloses that the floor reaction force estimation processing uses, as the motion data, at least either of acceleration and angular velocity of each segment when a body of the walker is considered as a rigid body link model (see Fig. 4 showing link model; see Fig. 3 showing various motion data used in estimating floor reaction force by means 39, which includes acceleration sensor data of waist and chest segments, gyro sensor angular velocity data of chest and waist segments).

Claim(s) 1, 6, 7, 14, 19, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Evans, III et al. (US 2014/0343460).

Regarding claim 1, Evans et al. disclose a walking state measurement device comprising: at least one memory storing a set of instructions; and at least one processor configured to execute the set of instructions (see e.g. par. 0012, describing computer medium and processor for performing gait analysis; par. 0062, describing computing device 116 for communicating with the various inertial sensors and footpad sensors; and par. 0141, describing computing device with CPU and memory for carrying out processes of the sensors and analysis) to: estimate a floor reaction force by use of at least either of motion data and lower limb vertical load data of a walker, and outputting the floor reaction force as floor reaction force data (see par. 0140, ground reaction force obtained from heel and toe force sensors; and par. 0060, details of force sensors on footpad used in measuring ground reaction forces); and calculate a walking state of the walker by use of at least either of the motion data and the floor reaction force data, and outputting the walking state (par. 0060, force sensors used to determine foot/limb orientation which is a walking state; par. 0092, inertial measurements provide motion data for determining phase of a gait which is a walking state, and foot force sensor data used to when foot is on ground in a stance phase which is walking state determination).

Regarding claim 6, Evans et al. disclose that the at least on processor is configured to use, as the lower limb vertical load data, a result of measuring a lower limb vertical load in each area acquired by dividing a sole surface into two areas (par. 0060, footpad force sensors used for measuring lower limb load data are divided into a forefoot portion and a heel portion).

Regarding claim 7, Evans et al. disclose a walking state measurement system including the walking state measurement device according to claim 1, as set forth above, the 

Regarding claim 14, Evans et al. disclose a walking state measurement method comprising: estimating a floor reaction force by use of at least either of motion data and lower limb vertical load data of a walker, and outputting the floor reaction force as floor reaction force data (see par. 0140, ground reaction force obtained from heel and toe force sensors; and par. 0060, details of force sensors on footpad used in measuring ground reaction forces); and calculating a walking state of the walker by use of at least either of the motion data and the floor reaction force data, and outputting the walking state (par. 0060, force sensors used to determine foot/limb orientation which is a walking state; par. 0092, inertial measurements provide motion data for determining phase of a gait which is a walking state, and foot force sensor data used to when foot is on ground in a stance phase which is walking state determination).

Regarding claim 19, Evans et al. disclose using, as the lower limb vertical load data, a result of measuring a lower limb vertical load in each area acquired by dividing a sole surface into two areas (par. 0060, footpad force sensors used for measuring lower limb load data are divided into a forefoot portion and a heel portion).

Regarding claim 20, Evans et al. disclose a non-transitory computer readable storage medium for storing a walking state measurement program (see par. 0141, describing computer system with memory and instructions for carrying out processes of gait analysis on a computer) 

Regarding claim 25, Evans et al. disclose that the floor reaction force estimation processing uses, as the lower limb vertical load data, a result of measuring a lower limb vertical load in each area acquired by dividing a sole surface into two areas (par. 0060, footpad force sensors used for measuring lower limb load data are divided into a forefoot portion and a heel portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861